DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husted et al., US Pg. Pub. No. (2012/0250532) referred to hereinafter as Husted in view of Belagal et al., US Pg. Pub. No. (2019/0159211) referred to hereinafter as Belagal.

As per claim 1, Husted teaches a method comprising: sensing a power of a signal received on a first channel of a dedicated short-range communication (DSRC) interface of the mobile device during a sensing period (see at least abstract, summary, Para 68, 15-17, 26, 30-32, 47, 50, 53, 55); and when a time during which the power of the received signal is greater than a clear channel assessment (CCA) threshold (see at least abstract, summary, Para 68, 15-17, 26, 30-32, 47, 50, 53, 55), and a number of times the power of the received signal is greater than the CCA threshold satisfies a first predetermined value, determining a message transmission is impossible on the first channel (see at least abstract, summary, Para 68, 15-17, 26, 30-32, 47, 50, 53, 55).  Husted do not expressly 

As per claim 3, although Husted teaches assessing or validating the received signal, Husted do not expressly teach determining a validity of the received signal by a cyclic redundancy check (CRC) of the received signal.  However Belagal teaches a determining a validity of the received signal by a cyclic redundancy check (CRC) of the received signal (see at least Para 4-10, 21-28, 31-33, 38).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Belagal into the disclosure of Husted in order ensure that the transmitted signal is sent and received without any disturbance.  


As per claim 4, Husted teaches a method according to claim 3, further comprising: when the received signal is not valid, determining the message transmission is impossible on the first channel (see at least abstract, summary, Para 68, 15-17, 26, 30-32, 47, 50, 53, 55).



As per claim 6, Husted teaches a method according to claim 1, further comprising: measuring an inter-packet gap (IPG) in consideration of a type and sequence number (SN) of a signal received from another mobile ITS station neighboring the mobile ITS station (see at least abstract, summary, Para 68, 15-17, 26, 30-32, 47, 50, 53, 55); and when the measured IPG is larger than a second predetermined value, determining the message transmission is impossible on the first channel (see at least abstract, summary, Para 68, 15-17, 26, 30-32, 47, 50, 53, 55).

As per claim 7, Husted teaches a method according to claim 1, further comprising: transmitting a basic safety message (BSM) to a neighboring mobile ITS station on the first channel; and when the transmission of the BSM is determined to be impossible on the first channel, transmitting the BSM to a network node on a second channel of the DSRC interface (see at least abstract, summary, Para 68, 15-17, 26, 30-32, 47, 50, 53, 55).



As per claim 9, Husted teaches a method according to claim 1, further comprising: transmitting a basic safety message (BSM) to at least one other mobile ITS station on the first channel, and when the transmission of the BSM is determined to be impossible on the first channel, transmitting the BSM to a network node via a communication interface other than the DSRC interface(see at least abstract, summary, Para 68, 15-17, 26, 30-32, 47, 50, 53, 55).

As per claim 10, Husted do not teach the limitation of claim 10, however Belagal teaches a estimating a relative position and distance of an interfering object from the mobile ITS station by using the power of the received signal; and moving the mobile ITS station to a position in which communication is possible on the first channel (see at least abstract, summary, Para 68, 15-17, 26, 30-32, 47, 50, 53, 55). For motivation see claim 1.

As per claim 11, Husted teaches message transmission is determined to be impossible on the first channel, transmitting a message on a second channel of the DSRC interface. Husted do not expressly teach mobile ITS station is platooning together with at least one other mobile ITS station by using the first channel, and the second channel being preconfigured as a service channel between platooning vehicles.  However Belgal 

As per claim 12, Husted do not expressly teach the limitation of claim 12, however Belagal teaches when the message transmission is determined to be impossible on the first channel, switching, via an advanced driver assistance system (ADAS) of the mobile ITS station, a service provided through the DSRC interface in a service list to a service provided through at least one sensor included in the mobile ITS station (see at least Para 4-10, 21-28, 31-33, 38).  See claim 1 for same motivation.

As per claim 13, Husted teaches a method according to claim 12, wherein the at least one sensor is activated and a sensitivity of the at least one sensor is controlled in order to provide the service provided through the at least one sensor included in the mobile ITS station (see at least abstract, summary, Para 68, 15-17, 26, 30-32, 47, 50, 53, 55).

As per claim 14, Husted teaches a method according to claim 2, further comprising: when the message transmission is determined to be impossible on the first channel, increasing the threshold or increasing a message transmission power of the mobile ITS station (see at least abstract, summary, Para 68, 15-17, 26, 30-32, 47, 50, 53, 55).
.
Response to Arguments
Applicant's arguments have been considered but are moot in view of new ground of rejection.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Please refer to from 892 for cited references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.